DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 7 March 2018. It is noted, however, that applicant has not filed a certified copy of the 2018-040989 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2 and 11, the claims recite a “predetermined position” as well as a “predetermined axis.”  However, it is unclear what limitation the Applicant intended by reciting “predetermined.”  Is the Applicant trying to claim a specific predetermined location and only this location in the claim?  Or is the predetermined location simply a location chosen by the user?  Finally, the agent responsible for making the determination is not present in the claims nor in the Specification.  As a result, no patentable weight was given to “predetermined” for the purpose of the examination.
Claims 1, 10, and 11 recited a “recessed manner.”  However, it is not clear what the Applicant intended by claiming a “recessed manner.”  The Specification does not provide a clear definition of this term.  For the purpose of the examination, the term “recessed manner” will be considered as being equivalent to the formation of “troughs” in the layers (already required by the claims), such that troughs can be considered to be formed in a manner that is recessed or indented from the surface of a layer.
Claims 2-10 recite the limitation: “The shaping method using an additively shaping device according to claim...”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation claimed will be interpreted to recite “The shaping method using the additively shaping device according to claim…”	
Claims 3 and 4 recite “repeatedly.”  The metes and bounds of the claims are indefinite since it is unclear how many times the steps are repeated. The specification discloses that the steps are performed “a plurality of times” (paras 0061 and 0075). For the purpose of the examination, the limitations claimed will be interpreted “repeatedly” as happening a “plurality of times,” i.e., more than once.
	
	
Claim Interpretation
Claims 1-11 often recite “metal powder.”  However, the Applicant does not positively recite “metal powder” in the claims.  For example, “metal powder” is recited generically in the first two lines of claim 1, i.e., “a shaping method using an additively shaping device that additively shapes a shaped article by melting metal powder.”  However, the next recitation of metal powder is specific, i.e., “solidifying the melted metal powder,” in line 3 of claim 1.  For the purpose of this examination, the examiner will interpret the recitation of “metal powder” as generic whenever used in the claims.
 Claims 1 and 11 recite the limitation “isolated from outside air.”  However, it is unclear what the Applicant believes to be “outside air” as opposed to inside air.  For the purpose of the examination, the examiner will interpret “isolated from outside air” under its broadest reasonable interpretation as being inside a building.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimohata et al. (US-7568609-B2).
Regarding claim 1, Shimohata teaches a shaping method (“welding method,” abstract) using an additively shaping device (“heat source,” column 3, line 50) that additively shapes a shaped article by melting (“forming a molten build-up portion on a base material,” column 1, line 67 to column 2, line 2) metal powder (“Metals, polymeric materials, ceramics, and the like are used as a filler material,” column 4, lines 6-7; “In the embodiment shown in FIG. 1, the filler material is fed in a form of powder filler 15A,” column 4, lines 10-11) through irradiation with a shaping optical beam (“In the embodiment shown in FIG. 1, a welding portion is formed using a laser beam 14,” column 4, lines 3-5) and then solidifying the melted metal powder (“solidified crystal through heating by a heat source,” column 3, lines 49-50), the additively shaping device (“heat source,” column 3, line 50) including: a metal-powder feeding that feeds the metal powder device (“a feed pipe that feeds a powdery filler metal 15A,” column 7, lines 56-57) to an irradiation area of the shaping optical beam (fig. 1 shows powder 15A being fed to laser beam 14); and a shaping-optical-beam irradiation device (“YAG laser,” column 4, lines 17-18) that applies the shaping optical beam (beam 14, fig. 1) to a predetermined position of the metal powder fed to the irradiation area (“a first build-up portion 12-1 and then a second build-up portion 12-2 are formed having a predetermined gap 13 between the first and second build-up portions, then a third build-up portion 12-3 is formed in the gap 13,” column 3, lines 52-55; thus, the 12-1, 12-2, and 12-3 are areas which are pre-determined for the application of powder 15A that is radiated by a laser beam 14) while being isolated from outside air (Shimohata describes using a heating furnace to preheat the material, column 7, lines 47-52; by describing use of furnace to heat the material, the examiner is construing that the air inside a furnace would be isolated from outside air), and the shaping method (“welding method,” abstract) comprising: a first step of preparing, in the irradiation area on a baseplate (base material 11, fig. 1; Applicant describes baseplate as a copper material “disposed on the shaped-article lifting table,” para 0021 of Specification), a first layer of the shaped article having on an upper surface of the first layer (upper surface of build-up layer 16) a trough portion that is formed in a recessed manner (fig. 1, examiner is construing the gap 13 as the trough formed between build-up portions 12-1 and 12-2) along a predetermined axis (direction shown with arrow and labeled “build-up direction” in fig. 1); a second step of feeding the metal powder to the trough portion (third build-up portion 12-3, fig. 1); and a third step of, after the second step, applying the shaping optical beam to the metal powder fed to the trough portion to melt the metal powder (in fig. 1, laser beam 14 is applied to the powder deposited in gap 13 to form build-up portion 12-3; “solidified crystal through heating by a heat source,” column 3, lines 49-50; in fig. 1, the heat source used is a YAG laser).
Shimohata, Fig. 1

    PNG
    media_image1.png
    386
    526
    media_image1.png
    Greyscale

Regarding claim 2, Shimohata teaches wherein in order to prepare the first layer (build-up layer 16, fig. 1), the first step includes: a first feeding step of feeding the metal powder (powder 15A, fig. 1) to the irradiation area (area radiated by beam 14, fig. 1) on the baseplate (base material 11, fig. 1); a first laser irradiation step of applying the shaping optical beam to the metal powder fed to the irradiation area to melt the metal powder (fig. 1, powder applied to first build-up portion 12-1), and then solidifying the melted metal powder (“solidified crystal through heating by a heat source,” column 3, lines 49-50), thereby forming a first bead (first build-up portion 12-1) that linearly extends in a direction of the predetermined axis (direction shown with arrow and labeled “build-up direction” in fig. 1) and has a semicircular shape in a cross-section of the first bead intersecting the predetermined axis (as shown in the bottom, left orientation, first build-up portion 12-1 has a semicircular shape, fig. 1); and a second laser irradiation step of applying the shaping optical beam to the metal powder arranged near the first bead among the metal powder fed to the irradiation area (area used to form the second build-up portion 12-2 in fig. 1), melting the metal powder (fig. 1, melting caused by beam 14), and then solidifying the melted metal powder (“solidified crystal through heating by a heat source,” column 3, lines 49-50), as shown in top, middle orientation, second build-up portion 12-2 extends in the direction parallel to the “build-up direction” shown in top, left orientation, fig. 1), has a semicircular shape in a cross-section of the second bead intersecting the predetermined axis (as shown in the bottom, middle orientation, second build-up portion 12-2 has a semicircular shape, fig. 1), and defines the trough portion by a space between the first bead and the second bead (trough formed in gap 13, fig. 1).
Regarding claim 3, Shimohata teaches wherein after the third step, the first step of preparing the first layer on the shaped article is performed, and after the first step that has been performed after the third step, the second step and the third step are sequentially and repeatedly performed (fig. 4, described as forming “a plurality of build-up portions,” column 4, lines 43-44; as shown in fig. 4, the process of forming layers 16-1 and 16-2 is repeated or done twice).
Shimohata, Fig. 4

    PNG
    media_image2.png
    706
    390
    media_image2.png
    Greyscale

Regarding claim 4, Shimohata teaches wherein when a series of processes from the first step to the third step are repeatedly performed, an extending direction of the trough portion formed in the previous series of processes and an extending direction of the trough portion formed in a series of processes subsequent to the previous series of processes are different (fig. 9 is described as “made up of five different types of base materials 11-1 to 11-5 each having a different crystal orientation,” column 6, lines 63-64; “the first build-up portion 12-1 and the second build-up portion 12-2 are formed having the gap 13 in an orthogonal direction to the crystal growth of the base material,” column 6, lines 65-67; thus, because the crystal orientations are each different, the formations of the build-up portions, which are orthogonal to the crystal orientations, are implied as also each being formed in different directions).
Shimohata, Fig. 9

    PNG
    media_image3.png
    513
    468
    media_image3.png
    Greyscale

Regarding claim 5, Shimohata teaches wherein in the second step (fig. 1, formation of third build-up portion 12-3 in right orientation), the metal powder fed to the trough portion is fed such that a height of the metal powder is equal to or greater than a depth of the trough portion (as shown in fig. 1, the height of the third build-portion 12-3 is approximately the same as that of portions 12-1 and 12-2; also described such that “the surface of a build-up layer 16 that consists of the first build-up portion 12-1, the second build-up portion 12-2, and the third build-up portion 12-3 becomes substantially flat, which is preferable,” column 4, lines 28-31; thus, the portions are described as “flat,” which implies the same height between all the portions).
	Regarding claim 7, Shimohata teaches wherein before the shaping optical beam is applied in the first laser irradiation step and the second laser irradiation step (fig. 13, welding step 15), preheating is performed on the metal powder fed to the irradiation area (fig. 13, first and second heat treatment steps 62 and 64).
Shimohata, Fig. 13

    PNG
    media_image4.png
    332
    717
    media_image4.png
    Greyscale

	Regarding claim 9, Shimohata teaches wherein the preheating is performed by irradiating the metal powder with the shaping optical beam having an output that is reduced so as not to melt the metal powder (fig. 13, second heat treatment step 64; Shimohata teaches “micro-segregation” of the region 66 by “sporadic” laser treatment, column 8, lines 40-51; thus, the output is reduced by pulsing the laser).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimohata as applied to claims 1-5, 7, and 9 above and further in view of Nagahama (US-20170225228-A1).
Regarding claim 6, Shimohata teaches the invention as described above but does not explicitly disclose wherein the shaping optical beam is a laser beam of a near-infrared wavelength, and the metal powder is copper powder or aluminum powder (although Shimohata teaches a YAG laser in col 4, line 17, which is an infrared laser, Shimohata does not specify that it is near-infrared; similarly, although Shimohata teaches metal powder in col 4, lines 6-9, Shimohata does not specify that the powder is copper or aluminum).
However, in the same field of endeavor of metal additive manufacturing using a laser beam, Nagahama teaches wherein the shaping optical beam is a laser beam of a near-infrared wavelength (“laser beam with a near-infrared wavelength,” para 0006, specified as a YAG laser, para 0045), and the metal powder is copper powder or aluminum powder (“copper, aluminum, etc. are available as the ‘low-absorptance material,’” para 0037).  The advantages of using a near-infrared laser and copper or aluminum powder to enhance the absorptance of the shaping optical beam, as taught by Nagahama, in the additively shaping method, as taught by Shimohata, are that the laser oscillator can be produced inexpensively, as well as operated inexpensively owing to low energy consumption, that there exists strong market demand for adopting copper and aluminum powders in metal additive manufacturing, and that by using absorptance enhancement assisting treatment, the time required for additive shaping can be reduced (Nagahama, paras 0006, 0010, and 0045).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shimohata to include using a near-infrared laser and copper or aluminum powder to enhance the absorptance of the shaping optical beam, in view of the teachings of Nagahama, paras 0006, 0010, and 0045).  Additionally, using copper or aluminum is an obvious choice of material based on suitability for intended use, and near-infrared is an obvious variant for use with aluminum or copper.
Regarding claim 11, Shimohata teaches an additively shaping device (“heat source,” column 3, line 50) that additively shapes a shaped article by melting (“forming a molten build-up portion on a base material,” column 1, line 67 to column 2, line 2) metal powder (“Metals, polymeric materials, ceramics, and the like are used as a filler material,” column 4, lines 6-7; “In the embodiment shown in FIG. 1, the filler material is fed in a form of powder filler 15A,” column 4, lines 10-11) through irradiation with a shaping optical beam (“In the embodiment shown in FIG. 1, a welding portion is formed using a laser beam 14,” column 4, lines 3-5) and then solidifying the melted metal powder (“solidified crystal through heating by a heat source,” column 3, lines 49-50), the additively shaping device (“heat source,” column 3, line 50) comprising: a metal-powder feeding device that feeds the metal powder (“a feed pipe that feeds a powdery filler metal 15A,” column 7, lines 56-57) to an irradiation area of the shaping optical beam (fig. 1 shows powder 15A being fed to laser beam 14); a shaping-optical-beam irradiation device (“YAG laser,” column 4, lines 17-18) that applies the shaping optical beam (beam 14, fig. 1) to a predetermined position of the metal powder fed to the irradiation area (“a first build-up portion 12-1 and then a second build-up portion 12-2 are formed having a predetermined gap 13 between the first and second build-up portions, then a third build-up portion 12-3 is formed in the gap 13,” column 3, lines 52-55; thus, the 12-1, 12-2, and 12-3 portions are areas which are pre-determined for the application of powder 15A that is radiated by a laser beam 14) while being isolated from outside air (Shimohata describes using a heating furnace to preheat the material, column 7, lines 47-52; by describing use of furnace to heat the material, the examiner is construing that the air inside a furnace would be isolated from outside air); the metal-“a feed pipe that feeds a powdery filler metal 15A,” column 7, lines 56-57) to a trough portion (fig. 1, examiner is construing the gap 13 as the trough formed between build-up portions 12-1 and 12-2) of a first layer (build-up layer 16, fig. 1) of the shaped article (“molded article,” column 11, line 25) that is prepared in the irradiation area (fig. 1, area affected by laser beam 14) on a baseplate (base material 11, fig. 1), the trough portion being formed on an upper surface of the first layer (upper surface of build-up layer 16) in a recessed manner (fig. 1, gap 13 which is formed in a recessed manner between build-up portions 12-1 and 12-2) along a predetermined axis (direction shown with arrow and labeled “build-up direction” in fig. 1); the shaping-optical-beam irradiation device (“YAG laser,” column 4, lines 17-18) to apply the shaping optical beam (beam 14, fig. 1) to the metal powder (powder 15A, fig. 1) fed to the trough portion (gap 13, fig. 1) to melt the metal powder (powder 15A, fig. 1).  Shimohata does not explicitly disclose a control device that controls the metal-powder feeding device and the shaping-optical-beam irradiation device; wherein the control device includes: a metal-powder feeding controller that controls the metal-powder feeding device to cause the metal-powder feeding device to feed the metal powder; and a shaping-optical-beam irradiation controller that, after the metal powder is caused to be fed to the trough portion by the metal-powder feeding controller, controls the shaping-optical-beam irradiation device to cause the shaping-optical-beam irradiation device to apply the shaping optical beam to the metal powder.
However, in the same field of endeavor of metal additive manufacturing using a laser beam, Nagahama teaches a control device (controller 45, fig. 1) that controls the metal-powder feeding device (metal powder feeding device 20, fig. 1) and the shaping-optical-beam irradiation device (shaping optical beam irradiation device 30, fig. 1); wherein the control device (controller 45, fig. 1) includes: a metal-powder feeding controller (metal powder feeding control unit 25, fig. 1) that controls the metal-powder feeding device to cause the metal-powder feeding device to feed the metal powder (“a metal powder feeding control unit 25 of the controller 45 activates the metal powder feeding device 20 to feed the metal powder 15,” para 0078); and a shaping-optical-beam irradiation controller (shaping unit 70, fig. 1) that, after the metal powder (powder 15 in the thin film layer 15a, fig. 1; see also para 0052) is caused to be fed to the trough portion by the metal-powder feeding controller (relying on Shimohata for the trough portion which Nagahama does not explicitly disclose, Nagahama describes the feeding of powder by the metal powder feeding control unit in para 0078), controls the shaping-optical-beam irradiation device to cause the shaping-optical-beam irradiation device to apply the shaping optical beam to the metal powder (“The shaping unit 70 is a control unit that, following implementation of the absorptance enhancement assisting treatment, activates the shaping optical beam irradiation device 30 through the near-infrared laser beam irradiation unit 47 of the controller 45 to apply the near-infrared laser beam L1 (shaping optical beam) to the oxide film OM of the predetermined film thickness formed on the surface of the thin film layer 15a,” para 0071; because the thin film layer 15a is already formed during the radiation step, the examiner is inferring that the applied radiation happens “after” the powder is fed, as required by the claim language).  The advantage of using a controller, a metal powder feeding control unit, and a shaping unit, as taught by Nagahama, to control the powder feeder and laser, as taught by Shimohata, is that such a controller can monitor the absorptance of laser irradiation to a predetermined value to ensure accurate melting or sintering of low-absorptance powders (Nagahama, paras 0006, and 0036-0038).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shimohata to include a controller, a metal powder feeding control unit, and a shaping unit, in view of the teachings of Nagahama in order monitor the absorptance of laser irradiation to a predetermined value while melting low-absorptance powders to ensure accurate melting or sintering of low-absorptance powders (Nagahama, paras 0006, and 0036-0038).

Nagahama, fig. 1

    PNG
    media_image5.png
    563
    423
    media_image5.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shimohata as applied to claims 1-5, 7, and 9 above and further in view of Arai et al. (US-20160332370-A1).
Shimohata teaches the invention as described above but does not explicitly disclose wherein the preheating is performed by a heater provided on a side opposite to a side irradiated with the shaping optical beam (Shimohata teaches preheating using a furnace or a laser).
However, in the same field of endeavor of additive manufacturing using a laser, Arai teaches wherein the preheating is performed (“the shaping area 8 at the time of the shaping is often set to a temperature about 5 to 15° C lower than the melting point of the resin material, by a heating with a heater or the like that is provided in the shaping place or the like,” para 0035; Arai teaching preheating to prevent warping of powdered materials heated at high temperatures) by a heater provided on a side “it is possible to join the support substrate 40 and the resin powder 31 by a low-energy laser irradiation, by providing a heater at a bottom part of the support substrate 40,” para 0069).  The advantage of using a heater underneath the substrate, as taught by Arai, in the additively shaping method, as taught by Shimohata, is that metal powders have a higher heat conductivity than resins and that in the case where a large shaping area is heated, it is more difficult to control temperature variation in the shaping area in comparison to a smaller area heated on a baseplate (Arai, paras 0012 and 0069).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shimohata to include a heater underneath the substrate in view of the teachings of Arai in order to better control heating of metal powders in a localized area on a baseplate, where the temperature variation is easier to control in comparison to the heating of a large shaping area (Arai, paras 0012 and 0069).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shimohata as applied to claims 1-5, 7, and 9 above and further in view of Ye et al. (see Non-Patent Literature, entitled "Experimental investigations in rapid prototyping of composites by novel hybrid deposition process").
Shimohata teaches the invention described above as well as wherein in the first layer of the shaped article (build-up layer 16, fig. 1) prepared on the baseplate (base material 11, fig. 1) in the first step (fig. 1, examiner is construing the formation of the build-up portions 12-1 and 12-2 as the first step), the trough portion (gap 13, fig. 1) is formed in a recessed manner on the surface of the baseplate (as shown in fig. 1, the gas is formed in a recessed manner in the shape of a trough on the base material).  Shimohata does not explicitly disclose that the trough portion is formed by machining.
However, in the same field of endeavor of laser additive manufacturing of metallic parts, Song teaches that the trough portion is formed by machining (Ye teaches the formation of “beads” by a laser Additive Manufacturing (AM) machine as shown in fig. 5 and that hybrid AM techniques can be employed in a “finishing process” in order to smooth out the laser-cut surfaces, bottom of page 2237 and page 2238; a “hybrid AM machine tool based on pulse laser wire depositing and high-speed milling was built up to strive to acquire AM parts with good performance and high precision,” page 2238; thus, the examiner is construing under broadest reasonable interpretation that the combined hybrid technique taught by Ye of combining laser radiation with machining to meet the limitation claimed by the Applicant of  forming the troughs by machining although Ye does not explicitly disclose machining the troughs absent the laser radiation).  The advantage of using milling, as taught by Ye, in forming the troughs, as taught by Shimohata, is that powders bond easily with machined surfaces (Ye, top left paragraph on page 2238).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shimohata to include a hybrid additive manufacturing technique of using a mill to finish or smoothen the radiated surfaces of the trough, in view of the teachings of Ye, in order to improve the bonding of the powders, which bond easily with machined surfaces (Ye, top left paragraph on page 2238).
Ye, figure 5

    PNG
    media_image6.png
    146
    336
    media_image6.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qi et al. (US-8691329-B2) teach additive manufacturing techniques using overlapping beads with a ratio of 10% to 90%.
Satoh et al. (US-20170203355-A1) also teach additive manufacturing techniques using overlapping beads.
Kyogoku et al. (JP-2011021218-A) teach an additive manufacturing technique using aluminum powder.
Gardiner et al. (WO-2016019434-A1) teach multiple types of structuring for layers using overlapping beads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        6/8/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761